Citation Nr: 1604735	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a left thumb condition.

3.  Entitlement to service connection for bilateral flatfoot.

4.  Entitlement to service connection for hammertoe.

5.  Entitlement to a rating in excess of 10 percent for arterial hypertension.

6.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling between July 18, 2005, and March 9, 2008, as 100 percent disabling between March 10, 2008, and June 30, 2008, as 70 percent disabling between July 1, 2008, and March 3, 2014, as 100 percent disabling between March 4, 2014, and May 31, 2015, and as 70 percent disabling as of June 1, 2015.  

7.  Entitlement to an additional temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition.

8.  Entitlement to a temporary 100 percent evaluation based on surgery or other treatment of a service connected disability requiring at least one month of convalescence.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to December 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A July 2007 rating decision continued the 10 percent rating assigned for arterial hypertension and denied a claim of entitlement to service connection for PTSD.  The Veteran appealed.  These claims were remanded by the Board in August 2011 for additional development.

A June 2012 rating decision granted service connection for PTSD and assigned a 70 percent rating effective July 18, 2005.  A September 2014 rating decision granted entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for the service-connected PTSD.  Entitlement to a temporary 100 percent evaluation based on surgery or other treatment of a service connected disability requiring at least one month of convalescence and entitlement to service connection for type II diabetes mellitus were denied in the September 2014 rating decision.  

A May 2013 rating decision denied service connection for bilateral flatfoot and hammertoe.  A May 2015 rating decision denied service connection for a left thumb condition.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the claim for entitlement to a rating in excess of 10 percent for arterial hypertension, which was remanded by the Board in August 2011, additional VA treatment records that are pertinent to this claim were associated with the electronic files after the Appeals Management Center issued a supplemental statement of the case (SSOC) in June 2012.  On remand, the additional evidence must be considered and an updated SSOC must be issued to the Veteran.  See 38 C.F.R. § 20.1304.  In finding that the case must be sent back to the AOJ for initial consideration of the new evidence, the Board recognizes that the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165, amended 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  However, as the Substantive Appeal in the present case was filed prior to that date, this amendment is not for application.

The Veteran has requested a Board videoconference hearing in regards to the remaining claims (service connection for type II diabetes mellitus, bilateral flatfoot and hammertoe; an initial increased rating for PTSD; entitlement to an additional temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition; and entitlement to a temporary 100 percent evaluation based on surgery or other treatment of a service connected disability requiring at least one month of convalescence).  See VA Forms 9 received in March 2015, September 2015 and November 2015.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearings.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a supplemental statement of the case with respect to the issue of entitlement to a rating in excess of 10 percent for arterial hypertension, with consideration of all evidence that was associated with the electronic record after the June 2012 SSOC was issued.  

2.  Schedule the Veteran for a videoconference hearing at the St. Petersburg, Florida, RO before a Veterans Law Judge on the issues of entitlement to service connection for type II diabetes mellitus, bilateral flatfoot and hammertoe; an initial increased rating for PTSD; entitlement to an additional temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition; and entitlement to a temporary 100 percent evaluation based on surgery or other treatment of a service connected disability requiring at least one month of convalescence, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




